Per Curiam:
On the former argument of this appeal we declined to restrain, defendants from soliciting the customers of the old firm, following in that respect Von Bremen v. MacMonnies (138 App. Div. 319). The Court of Appeals has now reversed the order in the Von Bremen case in so far as it failed to enjoin the defendant therein from soliciting the customers of his former firm (200 N. Y. 41), and has in this respect gone the full length of Trego v. Hunt (L. R. [1896], App. Cas. 7), upon which plaintiff relied in his argument before us. Under this most re cent authoritative declaration of the law of this State, the plaintiff is entitled to the relief which was denied him upon our former decision. The order appealed from, with the modification in plaintiff’s favor granted upon the former argument. must, therefore, be affirmed, and as the plaintiff has been wholly successful he is entitled to ten dollars costs and the disbursements of the appeal. The *926order denying a motion for a rehearing, from which defendants appeal, is affirmed, with ten dollars costs. Present—• Ingraham, P. J., Clarke, Scott, Miller and Dowling, JJ. Order of March 15, 1910, modified as. directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to plaintiff. , Order denying motion for rehearing affirmed, with ten dollars costs. Settle order on notice. ' .